DETAILED ACTION
This action is responsive to the Applicant’s response filed 8/03/21.
As indicated in Applicant’s response, claims 1, 12 have been amended.  Claims 1-17 are pending in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 12, 15 and 17 of U.S. Patent No. 11,086,769 (hereinafter ‘769), in view of Maclay et al, USPN: 9,952,837 (herein Maclay) and Avadhanula et al, USPubN: 2011/0137634 (herein Avadhanula), and further of Chen et al, USPN: 6,742,174 (herein Chen)
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘769 claim 1
medium including instructions that  cause  at least one processor to perform operations for analyzing change impacts based on at least one model, comprising:
accessing, based on a new component, a first model representing first functional behavior of controller code, the new component configured to execute within the system, wherein the model:
medium including instructions that cause at least one processor to perform operations for relation model to determine software functionality changes, comprising:
identifying a first  portion of executable code and accessing a first relation model and first line-code behavior,
was generated through determining functional effects and comprises a plurality of symbols and relationships between at least some of the symbols, segment of code and comprises a funtional block corresponding to at least one symbol;
the first line-of-code behavior and first relation model modeling symbols and symbol  relationships of the first portion of executable code;  
accessing a second model representing second functional behavior of controller code, the second model based on a previous component in the system;
constructing, based on identifying a second portion of executable code, a second relation model and line-of-code behavior modeling symbols and symbol relationships of the second portion of executable code;  
performing a functional differential comparison of the first model representing the first functional behavior to the second model representing the second functional behavior, the functional differential comparison comprising determining whether functionality of a portion of executable code associated with the first model falls within an operational envelope;
performing a functional differential comparison of the first line-of-code behavior and relation model to the second line-of-code behavior and relation model, wherein the performing comprises: determining whether functionality of the first portion of executable code falls within an operational envelope;  
determining, based on the functional differential comparison, that a degree status of functional equivalence between the new component and the previous component ; and 
generating, based on the determined degree status of functional equivalence, a report identifying the status of functional equivalence.
determining, based on the functional differential comparison, a status of functional equivalence between the first portion of executable code and the second portion of executable code, the status based on determinations of equivalence between portions of the first and second relation models;  and  generating, based on the functional differential comparison, a report identifying the status of functional equivalence


(i) ‘769 claim 1 does not recite “operations for analyzing hardware change impacts based on at least one model” comprising “identifying a new hardware component not previously part of a system”, “accessing based on the new hardware component, a first model … where the model was generated through determinining functional effects of the new hardware component within a physical or virtual environment”. 
Nor does ‘769 recite constructing a second relation model as “accessing a second model representing controller code based on a previous hardware component configured to execute within the system without the system having the new hardware component”, nor is the first portion of executable in ‘769 as code component of a new hardware component, and second portion of executable in ‘769 as code component based on a previous hardware component.
(ii) Nor does ‘769 claim 1 recite determining that the degree of functional equivalence meets a threshold and ‘generating a report’ based on detemined degree of functional equivalence meeting the threshold.

	As for (i),
	comparing relationships between code executing a previous implementation of ECU hardware component and code destined for execution a new ECU model is shown in Maclay targetting new implementations via graphical design (controllers for automation, ECUs — col. 6 li. 44-60; Figs 6) via effect of determining or maximizing code reuse on basis on one or more ECU designs (col. 4 li. 4-10) currently or previously implemented in current or previous systems (col. 4 li. 4-10; col. 2 li. 15-21) which can be virtual or physical (col. 1 li. 54-67; col. 4 lines 3-10; col. 8 lines 10-17; target hardware platform - col. 1 lines 41-67); where any consistency between the code behavior of previous hardware behavior and new hardware code as modeled relies on correlating respective code behavior and elements such as one or more statements, functions, data structures, artifacts (col. 16 li. 10-25; col. 2 li. 49 to col. 3, li. 11) and Matlab functional blocks of the hardware (block 308, block 226 - Fig. 3; corresponding to pulse generator 308 , component2 - Fig. 3)
	Likewise, combined effect of semantic or functional equivalency among code instances fetched for reuse within a graphical design tool is shown in Avadhanula’s modeling and simulation framework (Fig. 1-5) via use of reuse signature bearing similarity semantics; that is, semantics of candidates reuse code are compared per their signature; and a reuse signature associated with similarity metric (para 0007) between two candidates may be assigned to states of a hierarchy of state diagram nodes ( Simulink, Stateflow.RTM - para 0036, 0126, 0133) where reuse candidates are replaced with the generated code (Fig. 6); hence, reusing instances of candidate code on basis of similarity of their signature entails reuse selected on basis of functional equivalence between instances of previously developed builds or programs.
	As for (ii)
	Functional equivalency determination is disclosed in Chen’s similarity-driven synthesis where the degree of similarity between functional elements of RTL levels or circuit designs being compared by a design verification environment in support for overall determination of similarity between a target/revised circuit and a golden circuit reference to efficiently establish functional equivalence (col. 4 li. 65 to col. 5 li. 7) between circuits, where internals of the circuits and characteristics or variants thereof when collected in a certain percentage can determine an overall similarity (Fig. 7) expressed as a threshold number or quantitative basis (col. 5 li. 52 to col. 6 li. 6) for the similarity-driven design verification by Chen’s synthetizing/resynthetizing system; e.g. employing equivalence checkers (col. 12 li. 30-42) for calculating similarities between synthetized versions of circuits (col. 9 li. 52 to col. 10, li. 9 ); hence equivalence degree expressed as a threshold representing a overall similarity between HW systems being synthetized is recognized.
Therefore, it would have been obvious at the time the invention was made for one skill in the art implement the equivalence determination in ‘769 use of first code model and second code model so that environment to carry out this determination is based on operations for analyzing hardware change impacts based on at least one model, which include identifying a new hardware component not previously part of a system, thereby accessing based on the new hardware component, a first model as an instance constructed or generated through determinining functional effects of the new hardware component within a physical or virtual environment, as set forth in Maclay; where the comparing of first code model and second code model necessitates accessing a second model representing controller code based on a previous hardware component configured to execute within the system without the system having the new hardware component, as set forth in Maclay, where executable portion of the first (relation) model relates to  a new hardware component, and executable portion of the second (relation) model is based on a previous hardware component not executing in a current environment of the first model;
where identification of semantic and functional similarities between new and previous HW designs can lead to determination of equivalence as set forth in Avadhadula; 
where achieving proper justification for design purposes per effect of correlating old and new designs to verify extent of reuse or achieving a overally similarity assessement can be based on whether degree of functional equivalence meets a threshold – as set forth per Chen - and generating a report based on detemined degree of functional equivalence meeting the threshold; because 
establishing a overall degree of reuse via similarity assessing and comparing of code functionalities represented as respective model behaviour in new and old hardware designs as set forth above would provide the administrator of the targeted HW design instance with reported functional equivalence expressed in concrete number or quantitative indicator, for proper adjustment to be considered by pertinent staff/personnel in revising the design, duplicating environment resources in part on basis of deployment equivalence, and initiating actions such as to integrate the just/proper portion of reusable functionality deemed similar and compatible with functionality of the new design, or removing any functionalities deemed adverse to the design, and meet expectations on inter-code compliancy between the designs, while mitigating effort for generating new source code and reducing compilation and code integration resources associated with such effort.
Hence, instant claim 1 would be deemed obvious variant to ‘769 claim 1 for the reasons from above.
Instant claim 12 recites the same language and steps of instant claim 1, whereas ‘769 claim 17 includes the same features to ‘769 claim 1; therefore instant claim 12 is deemed obvious over ‘769 claim 17 for the same obvious double patenting reasons set forth with instant claim 1.
	Further, dependent over ‘769 claim 1, ‘769 claims 12 and 15 recite, respectively, ‘determining that the degree of equivalence does not meet a threshold’ and ‘when a result of the functional differential comparison exceeds a threshold’, hence ‘769 claims 12 and 15 would be containing feature “ equivalence meeting a threshold “ as addressed in instant claim 1; that is, instant claim 1 woud be unpatentable over ‘769 claims 12 and 15.
	Dependent claims 2-11, 13-17 of the instant application would be construed as unpatentable for being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 14, 2021